Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s Amendment filed  on 11/22/2021
Claims 1-20 have been submitted for examination
Claims 1-20 have been allowed
Allowable Subject Matter
1.	Claims 1-20 allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to a data processing device and a data processing method which can ensure high communication quality in data transmission using LDPC codes. 
In group-wise interleaving, an LDPC code having a code length N of 64800 bits and a coding rate r of 13/15 is interleaved in a unit of a bit group of 360 bits. In group-wise deinterleaving, a sequence of bit groups of the LDPC code which has been subjected to the group-wise interleaving is returned to an original sequence. The present technology can be applied to, for example, a case in which data transmission is performed using LDPC codes. 

30 	However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized)  
“A receiver for receiving digital television signals, the receiver comprising: input circuitry configured to receive encoded data, each 4 bits of which mapped to any one of 16 signal points of a modulation method; and processing circuitry configured to process the encoded data to produce a group-wise interleaved low density parity check (LDPC) codeword; process the group-wise interleaved LDPC codeword  to produce an LDPC codeword of an LDPC code; wherein an (i + 1)-th bit group from a head of the LDPC codeword of the LDPC code is indicated by a bit group i, the LDPC codeword of the LDPC code has a sequence of bit groups 0 to 179, each bit group includes 360 bits, and the group-wise interleaved LDPC codeword has a following sequence of bit groups, 0, 4, 8, 12, 16, 20, 24, 28, 32, 36, 40, 44, 48, 52, 56, 60, 64, 68, 72, 76, 80, 84, 88, 92, 96, 100, 104, 108, 112, 116,….”.

	Claims 2-10 depend from claim 1, are also allowable.
	Claims 12 and 20 are allowable for the same reasons as per Claim 1.
	Claims 13-19 depend from claim 12, are also allowable.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112